DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 19-24,29,30 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai USP 10,022,885 in view of Adachi et al. USP 6,702,279.
Isogai discloses, regarding claim 12, an image forming system comprising:
an image forming unit (18) configured to form an image on a sheet (fig.1,2); and
a sheet processing apparatus comprising: 
a conveyance portion (24,37) configured to convey a sheet in a sheet conveyance direction (fig.2,3); 
a punching portion (33) configured to perform punching to the sheet conveyed by the conveyance portion;
a moving portion (132) configured to move the punching portion toward an intersecting direction intersecting the sheet conveyance direction (see at least C7/L7-9);
a first detecting portion (K1) arranged upstream of the punching portion in the sheet conveyance direction and configured to perform a detection process of outputting an output value based on a position of an edge portion in the intersecting direction of the sheet being conveyed, the first detecting portion being disposed in a position corresponding to the edge portion of the sheet (fig.8, C9/L1-15); and
a control unit (fig.10) configured to control the conveyance portion, the punching portion and the moving portion, 
wherein during punching performed to a first target position and a second target position of a single sheet, the control unit is configured to execute a first moving process of moving the moving portion based on a first output value of the first detecting portion, a first punching process of performing punching to the first target position of the sheet by the punching portion after the first moving process has been completed (see steps S1-S7), a second moving process of moving the moving portion based on a second output value of the first detecting portion after the first moving process, and a second punching process of performing punching to the second target position of the sheet by the punching portion after the second moving process has been completed (see steps S8-S15).
Isogai does not expressly disclose the punching portion comprising a punch that rotates around an axis extending in an intersecting direction intersecting the sheet conveyance direction, or the detecting portion being a line sensor, or the remaining limitations of claims.
Adachi teaches [regarding claim 19] the punching portion comprising a punch (61a) that rotates around an axis extending in an intersecting direction intersecting the sheet conveyance direction (see at least fig.11), [regarding claim 20] wherein during the first punching process and the second punching process, the punching portion performs punching to a sheet being conveyed by the conveyance portion (see at least fig.10-11), and [regarding claim 23] a second detecting portion (31) that is arranged upstream of the first detecting portion in the sheet conveyance direction and that is configured to change an output value in a case where an upstream edge, in the sheet conveyance direction, of the sheet being conveyed passes through the second detecting portion (see at least C15/L36-50, C16/L41-52), [regarding claim 29] the detecting portion comprises a line sensor (83,83a) which extends in the intersecting direction, wherein there is no line sensor at a position corresponding to a second edge portion, opposing to a first edge portion as the edge portion in the intersecting direction, of the sheet (fig.13,14, C16/L10-25).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the punching portion with a punch that rotates around an axis extending in an intersecting direction intersecting the sheet conveyance direction, wherein during the first punching process and the second punching process, the punching portion performs punching to a sheet being conveyed by the conveyance portion, and a second detecting portion that is arranged upstream of the first detecting portion in the sheet conveyance direction and that is configured to change an output value in a case where an upstream edge, in the sheet conveyance direction, of the sheet being conveyed passes through the second detecting portion, and wherein the detecting portion comprises a line sensor which extends in the intersecting direction, wherein there is no line sensor at a position corresponding to a second edge portion, opposing to a first edge portion as the edge portion in the intersecting direction, of the sheet, as taught by Adachi, in the device of Isogai, for the purpose of improving the speed of the punch processing thus reducing processing time.
Isogai further discloses, regarding claim 21, wherein the first detecting portion executes the detection process when the first target position and the second target position of the sheet being conveyed respectively reaches the first detecting portion (see steps S2-S3,S9-S10 in fig.10).
Regarding claim 22, wherein the control unit is configured to calculate a moving
distance of the punching portion in the first moving process based on the first output
value and a position of the first target position in the intersecting direction (see steps
S2-S7), and to calculate a moving distance of the punching portion in the second
moving process based on the second output value and a position of the second target
position in the intersecting direction (see steps S9-S15).
	Regarding claim 24, wherein when viewed in a direction orthogonal to the sheet conveyance direction and the intersecting direction, the first detecting portion (K1) overlaps the first target position in a case where the first detecting portion outputs the first output value, and overlaps the second target position in a case where the first
detecting portion outputs the second output value (see at least fig.8, C9/L1-15).

5.	Claims 25,26 rejected under 35 U.S.C. 103 as being unpatentable over Isogai USP 10,022,885 in view of Adachi et al. USP 6,702,279 further in view of Nakazawa USP 6,361,036.
Isogai discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claims 25,26.
Nakazawa teaches the use of [regarding claim 25] a third detecting portion (323; fig.5) configured to change an output value based on a position, in a direction of rotation, of the punch, and [regarding claim 26] wherein the output value of the third detecting portion varies between a period in which the punch is separated from the sheet and a period in which the punch is in contact with the sheet (see at least C5/L45-55, C8/L18-26).
At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a third detecting portion configured to change an output value based on a position, in a direction of rotation, of the punch, wherein the output value of the third detecting portion varies between a period in which the punch is separated from the sheet and a period in which the punch is in contact with the sheet, as taught by Nakazawa, in the device of Isogai, for the purpose of accurately and reliably initiating and terminating the punching operation (C8/L20-26).

6.	Claims 27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai USP 10,022,885 in view of Adachi et al. USP 6,702,279 further in view of Kubota et al. USP 9,517,652.
Isogai discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claims 27,28.
Kubota teaches a first conveyance path (P1) configured to receive the sheet; a reversing portion (25) configured to reverse the sheet received from the first conveyance path; a supporting portion (35) on which the sheet reversed by the reversing portion is supported; a second conveyance path (SP2) extending below the first conveyance path, the second conveyance path being configured to receive the sheet reversed by the reversing portion and guide the sheet to the supporting portion; a sheet discharge portion (see unlabeled rotary member pair adjacent rollers pair 45 in at least fig.2) configured to discharge the sheet to an exterior of the sheet processing apparatus; a third conveyance path extending toward the sheet discharge portion from the supporting portion and configured to guide the sheet to the sheet discharge portion (see at least fig.15D, C20/L35-38); and a rotary member pair arranged in the second conveyance path and configured to discharge the sheet to the supporting portion (37), wherein the punching portion (28) is arranged in the first conveyance path (fig.2).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a reversing portion configured to reverse the sheet received from the first conveyance path; a supporting portion on which the sheet reversed by the reversing portion is supported; a second conveyance path extending below the first conveyance path, the second conveyance path being configured to receive the sheet reversed by the reversing portion and guide the sheet to the supporting portion; a sheet discharge portion configured to discharge the sheet to an exterior of the sheet processing apparatus; a third conveyance path extending toward the sheet discharge portion from the supporting portion and configured to guide the sheet to the sheet discharge portion; and a rotary member pair arranged in the second conveyance path and configured to discharge the sheet to the supporting portion, as taught by Kubota, in the device of Isogai, for the purpose of providing additional paths so as to provide additional post-processing (i.e., saddle-stitching and folding), thus making the device more versatile.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/5/2022